Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address, and Telephone Number Identification No. 333-83635 PSE&G Transition Funding LLC 22-3672053 (A Delaware limited liability company) 80 Park Plaza  T4D P.O. Box 1171 Newark, New Jersey 07101-1171 973 297-2227 http://www.pseg.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.) (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Registrant is a wholly owned subsidiary of Public Service Electric and Gas Company. Registrant meets the conditions set forth in General Instruction H(1) (a) and (b) of Form 10-Q and is filing this Form 10-Q with the reduced disclosure format authorized by General Instruction H. TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Notes to Condensed Financial Statements Note 1. Organization and Basis of Presentation 4 Note 2. The Bonds 4 Note 3. Significant Agreements and Related Party Transactions 5 Note 4. Commitments and Contingent Liabilities 6 Note 5. Fair Value Measurements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 7 Results of Operations 7 Liquidity and Capital Resources 8 Item 3. Qualitative and Quantitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 6. Exhibits 9 Signature 10 i FORWARD-LOOKING STATEMENTS Certain of the matters discussed in this report constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those anticipated. Such statements are based on managements beliefs as well as assumptions made by and information currently available to management. When used herein, the words anticipate, intend, estimate, believe, expect, plan, potential, variations of such words and similar expressions are intended to identify forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following review of factors should not be construed as a complete list that could effect forward-looking statements. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements discussed above, factors that could cause actual results to differ materially from those contemplated in any forward-looking statements include, among others, the following: state and federal legal or regulatory developments; national or regional economic conditions; market demand and prices for energy; customer conservation; distributed generation technology; weather variations affecting customer energy usage; the effect of continued electric industry restructuring; operating performance of Public Service Electric and Gas Companys (PSE&G) facilities and third party suppliers; and the payment patterns of PSE&Gs electric customers, including the rate of delinquencies and the accuracy of the collections curve. ii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PSE&G TRANSITION FUNDING LLC CONDENSED STATEMENT OF OPERATIONS (Thousands of Dollars) (Unaudited) For the Quarters Ended March 31, OPERATING REVENUES $ $ OPERATING EXPENSES Amortization of Bondable Transition Property Servicing and Administrative Fees Total Operating Expenses OPERATING INCOME Interest Income Interest Expense ) ) NET INCOME $ $ See Notes to Condensed Financial Statements 1 PSE&G TRANSITION FUNDING LLC CONDENSED BALANCE SHEET (Thousands of Dollars) (Unaudited) ASSETS March 31, 2008 December 31, 2007 Current Assets: Cash $ $ Receivable from Member Restricted Cash Total Current Assets Noncurrent Assets: Restricted Cash Bondable Transition Property Deferred Issuance Costs Regulatory Assets  Interest Rate Swap Total Noncurrent Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities: Current Portion of Long-Term Debt $ $ Current Portion of Derivative Liability Current Portion of Payable to Member Accrued Interest Total Current Liabilities Long-Term Liabilities: Long-Term Debt Derivative Liability Payable to Member Regulatory Liability  Overcollateralization Total Long-Term Liabilities TOTAL LIABILITIES MEMBERS EQUITY Contributed Capital Retained Earnings Total Members Equity TOTAL LIABILITIES AND MEMBERS EQUITY $ $ See Notes to Condensed Financial Statements 2 PSE&G TRANSITION FUNDING LLC CONDENSED STATEMENT OF CASH FLOWS (Thousands of Dollars) (Unaudited) For the Quarters Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Amortization of Bondable Transition Property Amortization of Deferred Issuance Costs Net Changes in Certain Current Assets and Liabilities: Receivable from Member Restricted Cash Accounts Payable  30 Accrued Interest ) ) Net Increase in Overcollateralization Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Restricted Cash ) ) Net Cash Used In Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Long-Term Debt ) ) Repayment of Payable to Member ) ) Net Cash Used in Financing Activities ) ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Interest Paid $ $ See Notes to Condensed Financial Statements 3 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Organization, Basis of Presentation and Significant Accounting Policies Organization Unless the context otherwise indicates, all references to Transition Funding, we, us or our herein mean PSE&G Transition Funding LLC, a Delaware limited liability company located at 80 Park Plaza, Newark, New Jersey 07102. We were formed under the laws of the State of Delaware on July 21, 1999 and operate pursuant to a limited liability company agreement with Public Service Electric and Gas Company (PSE&G) as our sole member. PSE&G is an operating electric and gas utility and is a wholly owned subsidiary of Public Service Enterprise Group Incorporated (PSEG). We were organized for the sole purpose of purchasing and owning bondable transition property (BTP) of PSE&G, issuing transition bonds (Bonds), pledging our interest in BTP and other collateral to a debt/security trustee (Trustee) to collateralize the Bonds, and performing activities that are necessary, suitable or convenient to accomplish these purposes. BTP represents the irrevocable right of PSE&G, or its successor or assignee, to collect a non-bypassable transition bond charge (TBC) from retail electric customers pursuant to a Final Order in PSE&Gs rate unbundling and restructuring proceedings (Final Order) and a bondable stranded cost rate order (Finance Order), which were issued on August 24, 1999 and September 17, 1999, respectively, by the State of New Jersey Board of Public Utilities (BPU) in accordance with the New Jersey Electric Discount and Energy Competition Act (Competition Act) enacted in February 1999. These orders are a matter of public record and are available from the BPU. The Finance Order authorizes the TBC to be sufficient to recover $2.525 billion aggregate principal amount of Bonds, plus an amount sufficient to provide for any credit enhancement, to fund any reserves and to pay interest, redemption premiums, if any, servicing fees and other expenses relating to the Bonds. Our organizational documents require us to operate in a manner so that we should not be consolidated in the bankruptcy estate of PSE&G in the event PSE&G becomes subject to a bankruptcy proceeding. Basis of Presentation The condensed financial statements included herein have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q. Certain information and note disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States of America (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the disclosures are adequate to make the information presented not misleading. These condensed financial statements and notes to condensed financial statements (Notes) should be read in conjunction with and update and supplement matters discussed in our 2007 Annual Report on Form 10-K. The unaudited financial information furnished herein reflects all adjustments, which are, in the opinion of management, necessary to fairly state the results for the interim periods presented.
